FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                   UNITED STATES COURT OF APPEALS                 September 8, 2014
                                                                 Elisabeth A. Shumaker
                               TENTH CIRCUIT                         Clerk of Court


 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,
 v.

 LINDSEY K. SPRINGER,
 individually and as the Co-Trustee of
 the S.L.C.A. Family Trust,
                                                        No. 14-5012
             Defendant - Appellant,        (D.C. No. 4:08–CV–00278–TCK–PJC)
                                                        (N.D. Okla.)
 and

 REGINA M. CARLSON, as Co-
 Trustee of the S.L.C.A. Family Trust;
 MARTHA F. MOORE, individually
 and as Trustee of the W.T. Moore and
 Martha F. Moore Revocable Trust
 dated June 12, 2002; JANETH S.
 SMITH; W. T. SMITH,

             Defendants.


                           ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and McHUGH, Circuit Judges.




       *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      The district court entered a judgment ordering Lindsey Springer to pay

unpaid taxes. Four years and as many appeals later, Mr. Springer moved to undo

the judgment, arguing that the government’s attorneys lacked any authority to

litigate the case. The district court denied the motion. Mr. Springer then moved

to disqualify the presiding judge but the court denied this motion too. Mr.

Springer now asks us to overturn both rulings.

      Taking the first one first, Mr. Springer argues that he is entitled to relief

under Fed. R. Civ. P. 60(b)(4) because the government lawyers who won the

judgment against him were not statutorily empowered to do so. We cannot agree.

Department of Justice attorney James C. Strong had litigating authority properly

passed down to him from the Attorney General. The Attorney General has

delegated civil litigation authority for actions arising under internal revenue laws

to the Assistant Attorney General of the Tax Division. See 28 U.S.C. § 510. In

turn, the Assistant Attorney General has delegated that authority to the Chiefs of

the Civil Trial Sections of the Tax Division. See 28 C.F.R. § 0.13(b); Dep’t of

Justice Tax Div. Directives 110, 143. And the Chief of the Civil Trial Section for

the Central Region, the Region covering Oklahoma, assigned Mr. Strong to

litigate Mr. Springer’s case.

      Because the Attorney General properly delegated authority to Mr. Strong to

pursue this case, we have no need to resolve Mr. Springer’s separate but related

challenge to Thomas Scott Woodward’s authority as acting and interim U.S.



                                         -2-
Attorney. Mr. Strong at all times possessed authority to litigate on the

government’s behalf — authority not dependent on Mr. Woodward’s appointment.

See United States v. Suescun, 237 F.3d 1284, 1287 (11th Cir. 2001) (“An

appointment of a United States Attorney that is not made as provided by the

Appointments Clause does not affect the Government’s power to prosecute.”);

United States v. Gantt, 194 F.3d 987, 998 (9th Cir. 1999), partially overruled on

other grounds by United States v. W.R. Grace, 526 F.3d 499, 506 (9th Cir. 2008).

      Neither did the district judge abuse his discretion in denying Mr. Springer’s

disqualification motion. Mr. Springer argues that the judge acquired improper

personal knowledge of disputed evidentiary facts through three pleadings and

should have recused himself under 28 U.S.C. § 455(b)(1). But § 455(b)(1)

requires recusal when the judge gains knowledge about the case from sources

outside the litigation, not when he learns about the case from pleadings in the

litigation. See In re Grand Jury 95-1, 118 F.3d 1433, 1438 (10th Cir. 1997). Mr.

Springer’s further contention that the presiding judge was involved in the

disputed appointment has no basis in the record.

      We deny Mr. Springer’s several remaining motions as without merit. By

way of example, Mr. Springer seeks from this court a show-cause order requiring

the attorneys who signed the government’s appellate brief to explain their

authority to do so. But the government is entitled to a presumption that the

lawyers it identifies as working for it are acting within the powers granted them



                                        -3-
by law, and Mr. Springer has not rebutted that presumption when it comes to the

lawyers appearing in this appeal. See 28 U.S.C. § 517; U.S. Postal Service v.

Gregory, 534 U.S. 1, 10 (2001); Ron Peterson Firearms, LLC v. Jones, Nos. 13-

2054, 13-2055, 2014 WL 3703825, at *12 n.16 (10th Cir. 2014).

       The judgment of the district court is affirmed. Mr. Springer’s motion to

proceed on appeal in forma pauperis is denied. He is reminded that he must pay

the filing fee in full.

                                       ENTERED FOR THE COURT



                                       PER CURIAM




                                        -4-